Citation Nr: 1134729	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  08-09 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran reported active duty from March 1981 to June 1981, November 1990 to August 1991, and May 1999 to August 1999.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that the severity of his service-connected PTSD warrants a higher disability rating, which is currently rated as 30 percent disabling.  Regrettably, the record as it currently stands is inadequate for the purpose of rendering a fully informed decision.  In such circumstances, a remand to the AMC/RO is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  See Littke v. Derwinski, 1 Vet. App. 90, 92-93 (1990).

The Veteran's most recent VA examination in conjunction with his claim was administered in June 2006, over 5 years ago.  The Board finds that further examination is required so that the decision is based on a record that contains a current examination.  An examination too remote for rating purposes cannot be considered contemporaneous.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

More importantly, the record indicates that the Veteran's PTSD symptoms have increased in severity since his last VA examination.  The Veteran has asserted that he is experiencing disorientation to time and place, memory loss, difficulty with work and social relationships, depressed mood and anxiety, panic attacks, sleep impairment, and gross thoughts.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an indication of an increase in severity since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Under the circumstances of this specific case, the Board finds that another VA examination is appropriate in order to clarify the current severity of the Veteran's PTSD.

Lastly, the AMC/RO should obtain any recent VA and Vet Center treatment records relevant to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take appropriate action to obtain any VA treatment records (not already of record) relevant to the appeal from (1) the New Mexico VA Health Care System since May 2005, and (2) the Santa Fe, New Mexico Vet Center since March 2005.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

2.  Then, after obtaining the requested treatment records (to the extent possible), the Veteran should be scheduled for an appropriate VA examination to determine the current severity of his PTSD.  The claims folder should be made available to the examiner in conjunction with the examination.  After reviewing the claims file and examining the Veteran, the examiner should ascertain the current severity of the Veteran's PTSD.  Appropriate examination findings should be reported to allow for evaluation of the Veteran's PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  A Global Assessment of Functioning (GAF) score should be reported.

3.  After completion of the above and any further development deemed necessary, the AMC/RO should review the expanded record and determine whether a higher rating for PTSD is warranted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case addressing the PTSD issue, and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

